Exhibit SEPARATION AND DISTRIBUTION AGREEMENT By and Between TIME WARNER INC. and AOL INC. Dated as of November16, 2009 TABLE OF CONTENTS Page ARTICLE I Definitions ARTICLE II The Separation SECTION 2.01.Transfer of Assets and Assumption of Liabilities 11 SECTION 2.02.Certain Matters Governed Exclusively by Ancillary Agreements 12 SECTION 2.03.Termination of Agreements 12 SECTION 2.04.Disclaimer of Representations and Warranties 13 ARTICLE III Credit Facilities SECTION 3.01.Replacement of Credit Support 13 ARTICLE IV Actions Pending the Distribution SECTION 4.01.Actions Prior to the Distribution 14 SECTION 4.02.Conditions Precedent to Consummation of the Distribution 15 ARTICLE V The Distribution SECTION 5.01.The Distribution 16 SECTION 5.02.Fractional Shares 17 SECTION 5.03.Sole Discretion of TWX 17 ARTICLE VI Mutual Releases; Indemnification SECTION 6.01.Release of Pre-Distribution Claims 17 SECTION 6.02.Indemnification by AOL 19 i Page SECTION 6.03.Indemnification by TWX 20 SECTION 6.04.Indemnification of AOL Directors, Officers and Employees 20 SECTION 6.05.Indemnification Obligations Net of Insurance Proceeds and Third-Party Proceeds 21 SECTION 6.06.Procedures for Indemnification of Third-Party Claims 21 SECTION 6.07.Additional Matters 23 SECTION 6.08.Remedies Cumulative 23 SECTION 6.09.Survival of Indemnities 23 SECTION 6.10.Limitation on Liability 23 ARTICLE VII Access to Information; Confidentiality SECTION 7.01.Agreement for Exchange of Information; Archives 24 SECTION 7.02.Ownership of Information 25 SECTION 7.03.Compensation for Providing Information 25 SECTION 7.04.Record Retention 25 SECTION 7.05.Accounting Information 25 SECTION 7.06.Limitations of Liability 26 SECTION 7.07.Production of Witnesses; Records; Cooperation 26 SECTION 7.08.Confidential Information 27 SECTION 7.09.AOL LLC Corporate Records 28 ARTICLE VIII Insurance SECTION 8.01.Insurance 28 ARTICLE IX Further Assurances and Additional Covenants SECTION 9.01.Further Assurances 31 ARTICLE X Termination SECTION 10.01.Termination 32 SECTION 10.02.Effect of Termination 32 ii Page ARTICLE XI Miscellaneous SECTION 11.01.Counterparts; Entire Agreement; Corporate Power 32 SECTION 11.02.Governing Law; Jurisdiction 32 SECTION 11.03.Assignability 33 SECTION 11.04.Third-Party Beneficiaries 33 SECTION 11.05.Notices 33 SECTION 11.06.Severability 34 SECTION 11.07.Force Majeure 34 SECTION 11.08.Publicity 34 SECTION 11.09.Expenses 35 SECTION 11.10.Headings 35 SECTION 11.11.Survival of Covenants 35 SECTION 11.12.Waivers of Default 35 SECTION 11.13.Specific Performance 35 SECTION 11.14.Amendments 35 SECTION 11.15.Interpretation 35 Schedule I - Internal Transactions Schedule II - TWX Retained Assets Schedule III - TWX Retained Liabilities Schedule IV - Payables Transactions iii SEPARATION AND DISTRIBUTION AGREEMENT dated as of November 16, 2009, by and between TIME WARNER INC., a Delaware corporation (“TWX”), and AOL INC., a Delaware corporation (“AOL”).Capitalized terms used herein and not otherwise defined shall have the respective meanings assigned to them in Article I hereof. R E C I T A L S WHEREAS the board of directors of TWX has determined that it is in the best interests of TWX and its shareholders to distribute its entire interest in its wholly owned subsidiary, AOL, by way of a stock dividend to be made to holders of common stock of TWX; WHEREAS in furtherance of the foregoing, it is appropriate and desirable to effect the Separation and the Distribution, each as more fully described in this Agreement; WHEREAS TWX and AOL have prepared, and AOL has filed with the Commission, the Form 10, which includes the Information Statement and sets forth appropriate disclosure concerning AOL and the Distribution; WHEREAS on July 8, 2009, TWX purchased membership interests representing 5% of AOL Holdings LLC, a Delaware limited liability company that was classified as a corporation for U.S. Federal income tax purposes (“AOL Holdings”), from Google Inc., a Delaware corporation (the “Google Buyout”); WHEREAS, immediately after the Google Buyout, TWX and TW AOL Holdings Inc., a Virginia corporation (“TWA”), owned membership interests representing 7.5% and 92.5% of AOL Holdings, respectively; WHEREAS on November 2, 2009, Original AOL Inc., a direct wholly owned Subsidiary of AOL LLC, completed the Existing AOL Inc. Name Change; WHEREAS on November 2, 2009, the AOL Conversion was effected and, as a result, AOL became the successor to AOL Holdings; WHEREAS on November 5, 2009, the TWA Conversion was effected and, as a result, TW AOL Holdings LLC, a Virginia limited liability company (“TWA LLC”), became the successor to TWA; WHEREAS TWX and AOL intend that each of the Transactions qualifies for its Intended Tax Treatment; and WHEREAS it is appropriate and desirable to set forth the principal corporate transactions required to effect the Separation and the Distribution and certain other agreements that will govern certain matters relating to the Separation, the Distribution and the relationship of TWX, AOL and their respective Subsidiaries following the Distribution. Table of Contents NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained in this Agreement, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I Definitions For the purpose of this Agreement, the following terms shall have the following meanings: “Action” means any claim, demand, action, suit, countersuit, arbitration, inquiry, proceeding or investigation by or before any Governmental Authority or any Federal, state, local, foreign or international arbitration or mediation tribunal. “Affiliate” of any Person means a Person that controls, is controlled by or is under common control with such Person.As used herein, “control” of any entity means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such entity, whether through ownership of voting securities or other interests, by contract or otherwise; provided, however, that, except as specified in the following sentence, (i) AOL and its Subsidiaries shall not be considered Affiliates of TWX or any of its Subsidiaries and (ii) TWX and its Subsidiaries shall not be considered Affiliates of AOL or any of its Subsidiaries.For the avoidance of doubt, AOL LLC shall be considered an Affiliate of AOL and its Subsidiaries, and not TWX, at all times prior to the Distribution, but shall be considered an Affiliate of TWX and its Subsidiaries, and not AOL, at all times following the Distribution. “Agent” means the distribution agent to be appointed by TWX to distribute to the shareholders of TWX, pursuant to the Distribution, the shares of AOL Common Stock held by TWX. “Agreement” means this Separation and Distribution Agreement, including the Schedules hereto. “Ancillary Agreements” means the Transition Services Agreement, TMA, EMA, IPA, Assignment and Assumption Agreement and any other instruments, assignments, documents and agreements executed in connection with the implementation of the transactions contemplated by this Agreement. “AOL” has the meaning set forth in the preamble. “AOL Actions and Investigations” means the “Actions and Investigations” referred to in the Release and Agreement between TWX and various insurance companies, dated as of January 31, 2006. “AOL Assets” means all of the Assets held by AOL LLC directly (including, for the avoidance of doubt, all capital stock of any Person held by AOL LLC), but excluding the TWX Retained Assets and any Assets held by a member of the AOL Group that are determined by the Parties, in good faith, to be primarily related to or used primarily in connection with the business or operations of a member of the TWX Group. 2 Table of Contents “AOL Business” means the businesses and operations of the AOL Group, including the businesses and operations of AOL LLC prior to the Distribution. “AOL Common Stock” means the common stock, $0.01 par value per share, of AOL. “AOL Conversion” has the meaning set forth on Schedule I. “AOL Group” means AOL and each of its controlled Affiliates. “AOL Holdings” has the meaning set forth in the recitals. “AOL Indemnitees” has the meaning set forth in Section 6.03. “AOL Liabilities” means the Liabilities of the AOL Group, including the AOL LLC Liabilities and the Liabilities assumed by or assigned to AOL under this Agreement, but excluding the TWX Retained Liabilities. “AOL LLC Liabilities” means the Liabilities of AOL LLC, whether at law or in equity (including any right of contribution), whether arising under any contract or agreement, by operation of law or otherwise, existing or arising from any acts or events occurring or failing to occur or alleged to have occurred or to have failed to occur or any conditions existing or alleged to have existed on or prior to the Distribution Date, including as a result of or in connection with this Agreement, the Assignment and Assumption Agreement or any of the transactions or other actions to implement the Separation or Distribution, but excluding the TWX
